133 Ga. App. 466 (1974)
211 S.E.2d 411
TIFT
v.
THE STATE.
49895.
Court of Appeals of Georgia.
Submitted November 4, 1974.
Decided December 4, 1974.
John L. Tracy, Robert M. Drake, for appellant.
William S. Lee, District Attorney, Robert E. Baynard, Assistant District Attorney, for appellee.
CLARK, Judge.
The instant appeal is from an order of revocation of probation under a prior sentence imposed upon appellant in 1971 following conviction for the offenses of burglary and theft by taking. This revocation was based upon defendant's having been found guilty of the offense of violation of the Georgia Drug Abuse Control Act by possession of less than one ounce of marijuana rendered May 31, 1974. The latter conviction was appealed to this court which has this day reversed that conviction. Tift v. State, 133 Ga. App. 455. Such reversal requires us to sustain the instant appeal.
Judgment reversed. Bell, C. J., and Quillian, J., concur.